Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11th, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3- 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The claim .
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988).  Upon applying this test to claims 1 and 3- 17, it is believed that undue experimentation would be required because:
The quantity of experimentation necessary to successfully carry out the invention is great since claims 1 and 3 – 17 specify only the amounts of thiol components found in hops.  However, the specification only shows the chemical compounds in three varieties.  There is no direction provided as to what hops varieties may, or may not, contain thiol components as claimed.
There is no direction given to determine which varieties of hops fulfill the requirements of the claims beyond the three varieties specifically analyzed in the specification.
One of ordinary skill would not be able to categorize all hops varieties to determine those that fulfill the requirements of the claims and those that do not as it is impossible to know all hop varieties existing now or in the future.
The level of predictability is low as biological organisms such as plants have highly variable characteristics and the prior art of Sharp recognizes that growing conditions have a strong effect on individual as well as varietal differences.  A person having ordinary skill could not identify which varieties of hops provide a content of thiol compounds as claimed without undue experimentation.
In light of the above factors, it is reasonable to conclude that undo experimentation would be necessary to make and use the inventions of claims 1 and 3 – 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp (“Effect of Harvest Maturity on the Chemical Composition of Cascade and Willamette Hops”; cited on IDS).
Regarding claims 1, 3 – 5, and 7 – 9, Sharp teaches a method of producing a beverage comprising using a raw material containing hops [pg 9, Brewing and Sample Preparation].  While Sharp teaches making a beer using Cascade hops, it would be obvious to use the same procedure to make a beer using any hops variety.  
Sharp does not teach hops harvested at 51 days from flowering versus 45 days from flowering.  However, Sharp recognizes that the flavor compounds of hops increase the later the hops are harvested [pg 15, ¶1;pg 16, ¶2; Table IV].  Hops harvested at different dates produce beers with significant, distinguishable differences in sensory analysis testing [pg 16, ¶2].  Therefore, it would have been obvious to a person having ordinary skill in the art to adjust the time the hops are harvested so as to control the sensory characteristics of the beer made from the hops.
Sharp is silent as to the ratios of 3SMPA, 3SH, and/or 3-sulfanyl-4-methylpentan-1-ol (3SMP) in hops harvested at 51 days from flowering versus 45 days from flowering.  However, those hops would still be harvested at a later date based upon the known variable of sensory quality vs harvest date.  The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, or “prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).  
Regarding claim 6, Sharp is silent as to the ratio of 3SMPA or 3SH in hops harvested at 51 days versus 45 days.  However, as stated above, the courts have held that where the claimed and prior art In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).  In the absence of evidence that the increase in these chemicals is variety dependent and not a universal trait of hops, the hops of Sharp are considered to have a bitterness-to-thiol ratio as claimed.
Regarding claim 10, Sharp is silent as to a method for making a beverage where the hops include one or more thiol components selected from the group consisting of 3SMPA and 3SH in an amount increased by 10% or more compared to an amount included in hops harvested on a day 45 days from flowering.  The hops of claim 10 have the same traits as the hops of Sharp, as stated above for claim 1. Therefore, the beverage made with a raw material comprising the hops of Sharp, when harvested at 51 days or more from flowering, have 10% or more 3SMPA or 3SH than hops harvested on day 45 from flowering.
Regarding claims 11 – 15, Sharp is silent towards a method for making a beverage using hops that include 3SMP in an amount increased 5%, 10%, 15%, 20%, 30% or more compared to an amount included in hops harvested on a day 45 days from flowering. The hops of claims 11 — 15 have the same traits as the hops of Sharp, as stated above for claim 1.  Therefore, the beverage made with a raw material comprising the hops of Sharp, when harvested at 51 days or more from flowering, have 5%, 10%, 15%, 20%, 30% or more 3SMP than hops harvested on day 45 from flowering.
Regarding claim 16, Sharp is silent towards a method for making a beverage using hops that include 3SMPA in an amount increased by 5% or more compared to an amount included in hops harvested on a day 45 days from flowering. The hops of claim 16 have the same traits as the hops of Sharp, as stated above for claim 1. Therefore, the beverage made with a raw material comprising the hops of Sharp, when harvested at 51 days or more from flowering, have 5% or more 3SMPA than hops harvested on day 45 from flowering.
Regarding claim 17, Sharp is silent towards a method for making a beverage using hops that include 3SH in an amount increased by 5% or more compared to an amount included in hops harvested on a day 45 days from flowering. The hops of claim 17 have the same traits as the hops of Sharp, as stated above for claim 1. Therefore, the beverage made with a raw material comprising the hops of Sharp, when harvested at 51 days or more from flowering, have 5% or more 3SH than hops harvested on day 45 from flowering.

Response to Arguments
Applicant’s arguments, filed October 11th, 2021, have been fully considered.
Applicant’s arguments with respect to claims 1 and 3 – 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791